DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 09/14/2022 has been entered. No claims have been amended or cancelled, and claims 12-13 are new. Claims 1-13 are currently pending and are under examination.
Declaration of Co-inventor Akito Hasegawa under 37 CFR § 1.132
The declaration under 37 CFR 1.132 filed 09/14/2022 is insufficient to overcome the rejection of claims 1-11 based upon 103 as set forth in the last Office action because: to be of probative value, any objective evidence should be supported by actual proof (MPEP 716.01(c) I.).
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
	The declarant merely states, without presenting any data or evidence, that “(i) a differential scanning calorimetry curve (DSC curve) of the amorphous powder of Nakamura does not have a glass transition point, and (ii) the amorphous powder of Nakamura does not include a metallic glass” (see paragraph 14 of declaration). Essentially, the declarant is stating that the prior art reference Nakamura is inoperable; affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence (MPEP 716.07).
	Specifically, Nakamura’s invention is directed to “A method of manufacturing a soft magnetic dust core includes: preparing coated powder including amorphous powder…”. The claimed invention includes “metallic glass”. It is known in the metallurgical arts that the terms “amorphous” (for metals) and “metallic glass” are synonymous with one another. “Metallic glass”, by definition, is amorphous. Therefore, the declarant’s statements that “the amorphous powder of Nakamura does not include a metallic glass” is not only a statement claiming that Nakamura is inoperable, but is also a statement that is definitionally incorrect, because an amorphous (metal) powder by definition includes metallic glass.
	This is further supported by Nakamura’s data in Tables 1-3. Amorphous powder No. 1 of Nakamura has a Crystallization degree of 1% (Table 1); ergo, amorphous powder No. 1 is 99% metallic glass (100% – 1% = 99%). Thus, the declarant’s statements in paragraphs 14-19 are not found persuasive, particularly in light of the absence of actual proof negating the operability of Nakamura’s examples.
	With regard to the declarant’s statements concerning the coercivity (see paragraph 20 of declaration), the claims are silent regarding the coercivity; as such, the arguments are not persuasive.
	With regard to the argument that “The relative density of the magnetic core was 0.63” (see paragraph 21 of declaration), wherein the declarant is referring to the density of the magnetic core that was supposedly replicated according to the method of making Nakamura’s example No. 1, the examiner notes that the green density of example No. 1 is 95% (i.e. 0.95) (see Table 3). Thus, the declarant has failed to meet the standard of a preponderance of evidence for rebutting the presumption of operability of Nakamura’s invention, because the data of Nakamura is clear and is at odds with the declarant’s statements. The examiner maintains that there is preponderance of evidence in Nakamura’s disclosure that is in direct opposition to the applicant’s statements, and in view of there being a dearth of evidence in the declaration. 
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application (MPEP 716.01(c) III.). In the instant case, the declaration merely appears to be opinion evidence in view of the lack of data in the declaration and in light of all of the evidence of record in the application. As such, the rejections are maintained.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
	In the interest of remaining concise, the only arguments addressed in this section are arguments that have not been addressed in the “Declaration” section above.
	The examiner respectfully disagrees with the applicant’s arguments characterized by “an amorphous alloy is not necessarily a metallic glass” (see pages 6-7 of arguments). The applicant appears to categorize the alloys as being in binary categories of ‘amorphous’ or ‘crystalline’, even though such is an improper characterization of amorphous/metallic glass alloys. Rather than being binary (either fully amorphous or fully crystalline), amorphous alloys commonly have degrees (or %) of crystallinity (or % amorphous) from 0-100% amorphous/glass, rather than being 0% or 100% (as applicant appears to interpret). In Nakamura’s case, Example No. 1 has a crystallization degree (%) of 1%, which means that 99% of the alloy is amorphous/metallic glass. In contrast, the applicant’s invention doesn’t specify the degree of crystallinity, but rather merely states that the crystallinity is in the category of “amorphous” (see Table 1 of instant spec). Stating that the crystallinity is “amorphous” would be inclusive of even a 99% crystalline structure with 1% of an amorphous structure – in such a case, it is probable that a glass transition temperature Tg would not be observed in view of the substantial majority of the structure being a crystalline structure rather than an amorphous structure.
	With further regard to the understanding of the terms “metallic glass” and “amorphous”, Nakamura states in paragraphs [0055] and [0058] the effects of Si and C on “glass forming ability” – that is, Nakamura limits the Si content to ensure the glass forming ability is maintained [0055], and adding C to increase the glass forming ability [0058]. Thus, it is clear that the terms metallic glass and amorphous can be used interchangeably, and that Nakamura’s alloy contains metallic glass and therefore a glass transition temperature Tg. This is evidenced by Johnson, who states “The terms amorphous and glassy have become more or less interchangeable” (second column, third paragraph, p. 805). Johnson further states “In general, the east with which crystallization occurs in metallic melts makes direct observation of the glass transition rather difficult”; “The ability to observe he glass transition upon heating of metallic glasses generally depends upon the heating rate employed…”.  (“The Glass Transition and Crystallization” section on p. 812). This is because amorphous phases in metals are thermodynamically less favorable and have less stability (in terms of the crystal structure, or rather, the lack thereof) than crystalline phases (see second and third columns on p. 807 of Johnson), as the glass can easily nucleate and grow crystals upon heating (col. 2 on p. 812 of Johnson). As such, the all of the evidence in Nakamura (and the prior art, such as Johnson) suggests that the specific measurement technique used by the applicant did not allow for observation of the glass transition temperature Tg, rather than there not being any transition temperature at all.
	The remainder of the applicant’s arguments concerning the disclosed method are not found persuasive; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The arguments are not found persuasive because the data made of record thus far and the preponderance of evidence in Nakamura and the prior art is such that even though Nakamura may use a different process, the final product is the same. The applicant has not yet demonstrated that the disclosed process results in a materially different product, based on the data of record. Thus, the rejections are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20180169759 A1; of record).
 	Regarding claim 1, Nakamura teaches a soft magnetic dust core (Abstract) made of coated powder including amorphous powder made of an Fe-B-Si-P-C-Cu based alloy (meeting the claimed “metallic glass”) (Abstract), and is Fe-based (high Fe content of 79-86 atomic% [0061]-[0064], also see at least Example No. 1 in Table 1, including other inventive Examples in Table 1). The powder includes a nanocrystalline structure [0001], [0085].
	With regard to the limitations of “a differential scanning calorimetry curve of the soft magnetic alloy has a glass transition point Tg, a temperature rising rate of the soft magnetic alloy in measurement of the differential scanning calorimetry curve is 40 K/minute, and a temperature Tp of a maximum exothermic peak m the differential scanning calorimetry curve is higher than the Tg” the claim is directed to a product, and the above limitations are contingent limitations: 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (MPEP 2111.04 II.) In the instant case, the alloy of Nakamura is an amorphous (hereinafter referred to as “glass”, as they are synonyms) alloy, and therefore must have a glass transition point Tg. Thus, the alloy of Nakamura would meet the claimed contingent limitations when subjected to the claimed measurement technique.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
	Regarding claim 2, Nakamura teaches the product of claim 1 above, and further teaches the following composition (in atomic %):
Element
(atomic %)
NakamuraExample No. 1
Fe
80.3
B
10
Si
5
P
4
Cu
0.7


	With regard to “Chemical Formula 1” in claim 2, the claimed formula is as follows:
(Fe1-α-βX1αX2β)1-hMaBbPcSid
	Nakamura’s composition would fit Chemical Formula 1 as follows:
(Fe1-βX10Cuβ)1-hM0B10P4Si5    
Which can be expressed as:
(Fe1-βCuβ)1-hB10P4Si5    
Which, in order to satisfy the requirements of “h”, can further be expressed as:
(Fe1-βCuβ)(1-h)B10/100P4/100Si5/100    
Which can further be expressed as:
(Fe1-βCuβ)(1-h)B0.10P0.04Si0.05    
Which, after calculating “h” as the sum of “a” (which is zero), “b”, “c”, and “d”, can further be expressed as:
(Fe1-βCuβ)1-0.19B0.10P0.04Si0.05  
Which can further be expressed as:
(Fe1-βCuβ)0.81B0.10P0.04Si0.05
In view of the Cu content being known to be 0.7 at%, and Fe being the balance for Example No. 1:
β×0.81=0.007; therefore, β=0.00864
Thus, the above expression results in: 
(Fe1-0.00864Cu0.00864)0.81B0.10P0.04Si0.05
Which ultimately simplifies to:
Fe0.803Cu0.007B0.10P0.04Si0.05
Thus, as can be seen above, Example No. 1 of Nakamura satisfies all the parameters of Chemical Formula 1, in view of a, b, c, and d being within the claimed ranges of 0-0.15, 0-0.20, 0-0.20, and 0-0.20 respectively. The claimed “1-h” is satisfied in view of a+b+c+d being 0.19, ergo, “1-h” would be 1-0.19 or 0.81, which is within the claimed range of 0.65-0.9. Example No. 1 satisfies α and β each being 0 or more and α+β being from 0-0.50 in view of α being 0 and β being 0.00864 when Cu is considered as “X2”.
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2131.03 I.).
	Regarding claim 3, Nakamura teaches the product of claim 1 above, and further teaches that Example No. 1 has an Fe crystallite size of 20 nm (Table 2), which anticipates the claimed range of 5-50 nm.
	Regarding claims 4-5, Nakamura teaches the product of claim 1 above; as discussed in the rejection of claim 1 above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (MPEP 2111.04 II.) In the instant case, the alloy of Nakamura is a metallic glass alloy with a substantially identical composition (e.g. compositions in Table 1), and therefore is prima facie expected to meet the claimed contingent limitations when subjected to the claimed measurement technique absent evidence to suggest otherwise.
	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
	Regarding claims 6-7, Nakamura teaches the product of claim 1 above, and further teaches that the dust core alloy is made from the amorphous (i.e. glass) alloy powder made of the same alloy [0050-0053]. The powder alloy possesses a nanocrystalline soft magnetic material [0004], [0085].
	Regarding claim 8, Nakamura teaches the product of claim 6 above, and with regard to the “wherein a nanocrystal structure consisting of the metallic glass and a plurality of the Fe-based nanocrystals dispersed in the metallic glass…” (emphasis added), although the closed-ended transitional phase “consisting of” is used, the constituents “Fe-based nanocrystals” and “metallic glass” are themselves open-ended (see, e.g. independent claim 1) and allow for additional elements to be present though not explicitly stated. 
The dust core alloy is made from the amorphous (i.e. glass) alloy powder made of the same alloy [0050-0053]. The powder alloy possesses a nanocrystalline soft magnetic material [0004], [0085].
Regarding claim 10, Nakamura teaches the product of claim 1 above, and further teaches that amorphous powder used may be any given amorphous powder made of an Fe—B—Si—P—C—Cu-based alloy, an Fe—B—P—C—Cu-based alloy, an Fe—B—Si—P—Cu-based alloy, or an Fe—B—P—Cu-based alloy [0052] (emphasis added). In other words, the powder is one of the listed alloy compositions, meeting the claimed “consisting of one alloy composition”.
Regarding claim 11, Nakamura teaches the product of claim 1 above, and teaches that the alloy is used in a soft magnetic dust core (Abstract) which is an electronic component.
Regarding claim 13, Nakamura teaches the product of the claim 1 above, and further teaches using the above amorphous powder to make a soft magnetic dust core (Abstract), which meets the claimed electronic component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above.
Regarding claim 12, Nakamura teaches the composition as discussed in the rejection of claim above, and further renders obvious the addition of optional elements, such as Nb (among other elements), in a total amount of 3 at. % or less in total, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above, in view of Yoshizawa et al. (US 20100098576 A1).
	Regarding claim 9, Nakamura teaches the product as applied to claim 1 above, but is silent regarding the soft magnetic alloy being a ribbon.
	Yoshizawa teaches an iron-based soft magnetic alloy which is for use in various transformers, various choke coils, noise suppression measures, power supply parts, laser power supplies, pulsed-power magnetic parts for accelerators, various motors, various generators, magnetic shields, antennas, sensors, etc.; a thin ribbon of an amorphous alloy for producing the magnetic alloy; and a magnetic part comprising the magnetic alloy (Abstract).
	Thus, it is understood from Yoshizawa that the ribbon form factor is useful for producing soft magnetic alloys which has many applications in electronic/magnetic products such as those listed above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of employing the alloy of Nakamura to be used in the form factor of a ribbon as taught by Yoshizawa, in order to predictably improve and use the alloy for a variety of electronic/magnetic/electromagnetic applications as discussed by Yoshizawa (Yoshizawa, Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735